Citation Nr: 1545638	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  10-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.   Entitlement to service connection for prostate cancer. 

2.   Entitlement to service connection for an adrenal mass.

3.   Entitlement to service connection for a lumbosacral sprain.

4.  Entitlement to an increased rating for depression in excess of 30 percent for depression.  

5.   Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	John Worman, Esq.



ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to April 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issues of entitlement to service connection for a lumbosacral sprain, adrenal mass, and TDIU, and an increase in rating for depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   During the Veteran's active military service, he was stationed at Camp Lejeune during the period of time when the water was contaminated; thus, the Veteran was exposed to contaminated water during his military service.

2.   Resolving all doubt in the Veteran's favor, the currently demonstrated prostate cancer is causally related to his active military service, to include exposure to contaminated water while stationed at Camp Lejeune. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for prostate cancer are met.  38 U.S.C.A. §§ 1101, 1134(a), 5107 (West 2015); 38 C.F.R. § 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran contends that he is entitled to service connection for prostate cancer.  For the following reasons, the Board finds that service connection is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise. 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).   

A review of the facts reveals the following: the Veteran served from May 1970 to April 1973, spending one and a half years working and living at Camp Lejeune.  He entered and exited service with a clean bill of health.  In 2008, the Veteran was diagnosed with prostate cancer and underwent prostate removal surgery and radiation treatments.  In September 2012, the Veteran underwent an examination at the VA in which the VA examiner concluded that although the Veteran experienced prostate cancer in remission, the cancer was not caused by the contaminated water at Camp Lejeune because prostate cancer was not on the list of diseases associated with Camp Lejeune. 

The Veteran believes that his prostate cancer stemmed from his exposure to the contaminated water at Camp LeJeune.

The first criteria for establishing service connection requires competent evidence of a current disability.  As stated above, in September 2012, a VA examiner confirmed the Veteran's prostate cancer diagnosis.  Accordingly, the Board finds that the Veteran suffers from a current disability. 

Second, competent evidence must demonstrate an in-service injury or aggravation of a disease or injury.  In this regard, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The contaminated wells supplying the water systems were identified and shut down in February 1988.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) ( November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at p. 6.  Thus, the Board finds that the Veteran sustained an in-service injury due to exposure to contaminated drinking water. 

Finally, to establish service connection, the evidence must establish a nexus between the claimed in-service injury and the current disability.  It is important to note that, to date, no definitive scientific studies have provided conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Many unanswered questions remain regarding the levels of water contamination at various base locations, the amount and type of exposure experienced by any given veteran who served there, and the scientific probability that a Veteran's particular claimed disease resulted from the service at Camp Lejeune rather than from some other source.  As a result, there are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy.  Accordingly, when VA receives a claim based on chemical exposure at Camp Lejeune, VA must first determine if the Veteran was stationed at Camp Lejeune and, if so, for how long and in what capacity.  As the Veteran spent a year and a half both working and living at Camp Lejeune, the only question remaining is whether or not his prostate cancer is related.  

In 2000, a study was published identifying prostate cancer as a health problem for people of all ages who worked with the toxins identified in the water at Camp Lejune.  See Camp Lejeune: Contamination and Compensation, Looking Back, Moving Forward, Hearing Before the Subcomm. On Investigations & Oversight, H.R. Comm. on Science and Technology, 111th Cong. (Sept. 16, 2010) (statement of Christopher Portier, Director, Agency for Toxic Substances and Disease Registry).  

In 2008, the National Academy of Sciences' National Research Council (NRC) and the Agency for Toxic Substances and Disease Registry (ATSDR) undertook a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), NRC reviewed previous work done by ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in reconstructing past events and determining the amount of exposure experienced by any given individual.  To address potential long-term health effects, NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis utilized categories of potential disease "health outcomes".  The categories included (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and, (5) limited suggestive evidence of no association.  NRC determined that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, 14 diseases were placed into the category of limited/suggestive evidence of an association, and  a number of diseases were identified that fell into the category of inadequate/insufficient evidence to determine whether an association exists.  

NRC indicated that placement of diseases in these categories was based primarily on studies of highly exposed industrial workers, where the amount and duration of toxic chemical exposure greatly exceeded that experienced by individuals at Camp Lejeune.  The specific diseases with limited/suggestive evidence of an association include: esophageal cancer; lung cancer; breast cancer; bladder cancer; kidney cancer; adult leukemia; multiple myeloma; myelodysplastic syndromes; renal toxicity; hepatic steatosis; female infertility miscarriage, with exposure during pregnancy; scleroderma; and neurobehavioral effects.  Manifestation of any of those diseases is considered to be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  However, this is not an exclusive list.  Medical evidence provided by a veteran indicating that some other disease may be related to the known water contaminants could also be sufficient to initiate a VA examination. 

Several years later, in February 2014, ATSDR evaluated the mortality among Marines and Navy personnel exposed to contaminated drinking water at USMC Base Camp Lejeune. The study concluded that the service members at Camp Lejuene experienced higher mortality rates for cancers of the cervix, esophagus, kidney, liver, lung, pancreas, prostate, rectum, and soft tissue.  The Board finds this study probative.  

The VA physician who examined the Veteran concluded it was less likely than not that the Veteran's prostate cancer was caused by the contaminated water at Camp Lejeune.  In reaching that conclusion, the examiner stated: "TCE and PCE (concentration not known) have been associated with excess incidences of Ca prostate but there is no compelling evidence of a cause and effect relationship for Ca of prostate.  Therefore, there is insufficient evidence that exposure to TCE and PCE in Camp Lejeune contaminated water resulted in Ca prostate in this Veteran"  In concluding that the Veteran's prostate cancer was not linked to the toxins at Camp Lejune, the examiner, confusingly, verified that prostate cancer has been associated with exposure to those toxins.  Moreover, the examiner failed to address the 2000 study discussing prostate cancer and Camp Lejeune inhabitants, and the February 2014 ATSDR study.  Thus, the Board finds the September 2012 examiner's conclusion to be less probative.

One month later, the same examiner issued an addendum in which he stated the three main risk factors for prostate cancer were sex, African-American heritage, and aging.  The examiner found the Veteran does not have a family history of prostate cancer, nor had he been in contact with carcinogens and again concluded his prostate cancer was not linked to the contaminated water at Camp Lejeune.  In the addendum, however, the examiner did not convincingly explain why the prostate cancer was not linked to the contaminated water. 

Given the above, the Board finds that the evidence supporting a nexus between the Veteran's prostate cancer and in-service exposure to contaminated water at Camp Lejeune is at least in equipoise, given the contradictory studies and less than probative VA examination.  See Wise v. Shinseki, 26 Vet.App. 517, 531 (2014) (explaining that Congress "has authorized VA to resolve a scientific or medical question in the claimant's favor so long as the evidence for and against that question is in 'approximate balance,' " and that "[i]mposing a higher standard of proof would be counter to the benefit of the doubt rule").  Accordingly, resolving all doubt in the Veteran's favor, the Board concludes that service connection for prostate cancer is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).    


ORDER

Service connection for prostate cancer is granted. 




REMAND

Adrenal Gland & Lumbosacral Sprain

The Veteran contends he is entitled to service connection for his adrenal mass and his lumbosacral sprain.  For the following reasons, the Board finds that a remand is warranted, so that the Veteran may undergo medical examinations for the two claimed disabilities. 

In this instance, the Veteran believes that the mass in his adrenal gland developed due to his exposure to contaminants at Camp Lejeune, and he contends that his lower back pain developed due to the heavy lifting he completed while in service.  The Veteran has not, however, been provided with medical examinations pertaining to the adrenal mass or the lumbosacral sprain.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or evidence establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. See 38 U.S.C.A. § 5103(d)(2); Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); McLendon v. Nicholson , 20 Vet. App 79 (2006).  There is competent evidence demonstrating that the Veteran has been diagnosed with two separate disabilities, and the Veteran credibly believes and has provided an indication that these disabilities are related to his time in service.  Thus, the Board finds that medical examinations are warranted. 

Depression

The Veteran contends that he is entitled to a higher rating for his depression, currently rated at 30 percent.

The Veteran underwent two VA examinations for depression.  The first examiner, in May 2013, found, among other symptoms, that the Veteran exhibited occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  

The second examiner, in December 2013, found that the Veteran demonstrated occupational and social impairment, with deficiencies in most areas. This examiner also noted that the Veteran met with a VA psychiatrist every six months, yet those records are not associated with the file.  The examiner determined the Veteran suffered from depressed mood, anxiety, suspiciousness, near-continuous panic or depression, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; suicidal ideation; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene. 

The Veteran's medical records reveal two instances of documented psychological symptoms.  In March 2012, a VA examiner found that the Veteran exhibited fair insight and was capable of handling stress.  In June 2012, the Veteran visited an urgent care center for serious depression due to an inability to work.

The Board finds discrepancies between the two VA examinations, as well as the Veteran's medical records.  Thus, a remand is warranted to obtain an additional examination for the Veteran and to ensure that all the appropriate medical records are associated with the Veteran's file. 

TDIU

The Court has long held that if a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and the VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In this case, many of the Veteran's claims for entitlement to service connection were remanded.  The Veteran's TDIU request is inextricably intertwined with these claims.  Thus, the TDIU request cannot be fairly adjudicated prior to the RO's development of the evidence as set forth in this remand.  See Holland v. Brown, 6 Vet. App. 442, 446 (1994) (A TDIU rating claim predicated on a particular service connected condition is "inextricably intertwined" with a rating increase claim regarding the same condition). 

Accordingly, the case is REMANDED for the following actions:

1.  Determine if any medical records are missing from the Veteran's file, in particular any records associated with the Veteran's mental health.  If records are missing, obtain the records. 

2.  Schedule the Veteran for a VA examination with an appropriate VA examiner.  The purpose of the examination is to determine the nature and etiology of the Veteran's adrenal mass, in particular, whether the Veteran's adrenal mass is the result of his active duty service.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b. The examiner must review all medical evidence associated with the claims file.  

      c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether it is at least as likely as not that the adrenal mass is related to the Veteran's active duty service.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's adrenal mass without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

3.  Schedule the Veteran for an examination with an appropriate VA examiner.  The purpose of the examination is to determine the etiology of the Veteran's lumbosacral sprain, in particular, whether the sprain is the result of his active duty service.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b. The examiner must review all medical evidence associated with the claims file.  

      c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether it is at least as likely as not that the lumbosacral sprain is related to the Veteran's active duty service.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's lumbosacral sprain without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

4.  Schedule the Veteran for an examination with an appropriate VA examiner.  The purpose of the examination is to determine the severity of the Veteran's psychological symptoms.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b. The examiner must review all medical evidence associated with the claims file.  

c. All indicated tests and studies must be performed.

5.   After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.   Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


